 


109 HR 3274 IH: To amend the Internal Revenue Code of 1986 to extend the deduction for qualified clean-fuel vehicle refueling property and to amend the Clean Air Act to make ethanol fuels more available to motorists.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3274 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Saxton (for himself and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the deduction for qualified clean-fuel vehicle refueling property and to amend the Clean Air Act to make ethanol fuels more available to motorists. 
 
 
1.Extension of deduction for qualified clean-fuel vehicle refueling property 
(a)In generalSubsection (f) of section 179A of the Internal Revenue Code of 1986 (relating to termination) is amended to read as follows: 
 
(f)Termination This section shall not apply to— 
(1)any qualified clean-fuel vehicle property placed in service after December 31, 2006, or 
(2)any qualified clean-fuel vehicle refueling property placed in service after December 31, 2013.. 
(b)Phaseout for qualified clean-fuel vehicle refueling propertyParagraph (2) of section 179A(b) of such Code (relating to qualified clean-fuel vehicle refueling property) is amended by adding at the end the following new subparagraph: 
 
(D)Phaseout 
(i)In generalIn the case of any qualified clean-fuel vehicle refueling property placed in service after December 31, 2010, the limit otherwise allowable under subparagraph (A) shall be reduced by the applicable percentage. 
(ii)Applicable percentageFor purposes of clause (i), the applicable percentage is the percentage determined in accordance with the following table: 
 
 
In the case of property placed in service in:The applicable percentage is: 
 
201125 percent 
201250 percent 
201375 percent . 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2006.  
2.Availability of ethanol fuel to motoristsSection 211 of the Clean Air Act (42 U.S.C.7545) is amended by adding the following at the end thereof: 
 
(p)Availability of enthanol fuel to motoristsBeginning on the date that is 5 years after the date of the enactment of this subsection, each person selling gasoline at retail at a location where there are eight or more pumps for dispensing fuel to motor vehicles shall operate at least one pump at that location for the sale at retail of a fuel containing at least 85 percent ethanol.. 
 
